DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of: a bispecific antibody with SEQ ID Nos. 1-3 as VHCDRs 1-3 respectively, SEQ ID NO. 4 and LCDR1, GTN as LCDR2 and SEQ ID NO. 5 as LCDR3 for the first binding domain that binds CD3; SEQ ID Nos. 8-10 as VHCDRs 1-3 respectively, DAS as LCDR2, and SEQ ID NO. 12 as LCDR3 in the second binding domain that binds CD20, wherein the first binding domain also comprises SEQ ID Nos. 6-7 as VH and VL respectively, and the second binding domain comprises SEQ ID NO. 13-14 as VH and VL respectively, as well as the treatment regimen of claim 66; double-hit DLBCL as DLBCL type; and relapsed after at least one prior therapy as second characteristic of the disease, in the reply filed on 05/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 53, 65, and 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.

Claim Status
Claims 1-51 are canceled.
Claims 53, 65, and 80 are withdrawn.
Claims 52, 54-64, 66-79, and 81 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 02/10/2022, 02/16/2022, and 05/06/2022 are being considered by the examiner. Any strikethrough is owed to lack of date.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 10 and 26 (four links total). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

The use of the terms DUOBODY (Pg. 40) and ALEXAFLUOR (Pg. 86), which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 64 is objected to because of the following informalities:  This claim refers to a table in the specification.  However, the claim should be complete in itself.  Therefore, the conditions or parameters from the table should be added to the claim.  
Claim 76 is objected to since, for clarity, the phrase vice versa should be deleted.  This phrase need not apply to the first and second chains as currently written and so part (ii) should be rewritten to make clear that both the first or second chains comprise a mutation and that these are conditional, depending on which mutation is carried by one of the chains, using language such as “when the first chain comprises…then the second chain comprises…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 54-64, 66-79, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52, on which most other claims above depend, and claim 81, recite “antibody”.  This term has a special definition in the specification that renders all the claims rejected above indefinite.  On page 10, it states that an antibody is an immunoglobulin molecule which specifically binds an antigen with a half-life of significant periods of time, such as… Multiple time periods are then recited as well as other relevant functionally defined periods following such as language.  These limitations are necessarily incorporated into the claims since they are part of the antibody definition.
The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  One interpretation is that the limitations are required, another is that they are not.  The presence of multiple interpretations with respect to time and examples of functional periods renders the claims indefinite.  If they are not required in the claims, then it is also unclear how to interpret “significant” in the definition as this is a relative term and subjective in nature.  Thus, it also has multiple interpretations and imparts this to the claims, rendering them indefinite.  
Claim 52 and its dependents that do not require at least whole variable regions are further indefinite for additional reasons.
Claim 52, for example, recites CDRs that are present in sequence identifiers.  Yet, there are many ways to determine which residues are CDR residues, such as by IMGT, Kabat, and Chothia systems.  Thus, there are multiple and very different structural interpretations as to the CDRs required by the claims that depend on claim 52 without more structural information.
All claims rejected above also recite gemcitabine and oxaliplatin.  These terms too have special definitions that render the claims indefinite since they provide multiple claim interpretations.  Gemcitabine is defined on page 18 as a nucleoside analogue with antitumor activity that is an antimetabolite.  This definition could be stating what gemcitabine is in generic terms.  However, since it is a definition, it could also be broadening the scope of the drug in the claims to any nucleoside analogue with those properties, not just one chemical structure.  The presence of multiple structural interpretations of the term renders all claims above indefinite.
The same arguments are made for oxaliplatin in all claims.  On page 19 of the specification, it is defined as a platinum-based drug that is a DNA crosslinking agent.  This could be a generic statement of the features of a specific compound.  However, it could also be broadening the definition of the drug beyond that of one molecule, as was the case for gemcitabine above.  Again, the presence of multiple interpretations renders the claims indefinite. 
Claim 67 is further indefinite for reciting equivalent thereof.  This phrase that refers to a dose has multiple interpretations.  It could be the same amount of drug but in different units.  It could also be a different amount of drug that has the same pharmacokinetics in a different person.  It could also be a different amount of drug with the same pharmacodynamics in a different person.  The presence of multiple interpretations renders the claim indefinite. 
Claim 76 is objected to for reciting residues by number with no system of labeling.  There are multiple systems for labeling residues of an antibody constant region, such as IMGT, EU Index, and Kabat.  One could also use the residue of a sequence identifier.  However, the latter as not done and no system is specified.  Therefore, there are multiple interpretations of the actual positions recited and thus multiple structural interpretations of the recited structure.  This renders the claim indefinite. 
Claim 79 is further indefinite for reciting biosimilar.  Page 17 of the specification states that such a molecule is defined as highly similar to the reference product.  The term “highly” is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Said another way, highly is subjective and it is not clear how similar a second molecule must be in order to qualify as highly similar.  There are examples in the definition, but it is not clear they must be used in the claim to define biosimilar. The presence of so many interpretations of the subject phrase renders the definition of biosimilar indefinite and thus the claim indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52, 54-64, 66-79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink (US2016/0333095, published 11/17/2016) in view of Genmab (NCT03625037, published 08/10/2018), Chu (US2018/0134798, published 05/17/2018), Sircar (US7375118, published 05/20/2008), and Kettle (US10273227, published 04/30/2019), Mounier (Haematologica, Vol. 98, No. 11, Pg. 1726-1731, 2013), Engelberts (WO2016/110576, published 07/14/2016), Knudsen (US2016/0199399, published 07/14/2016), and Albertson (US2022/0088070, priority to 11/30/2018).
Van Den Brink teaches humanized antibodies against CD3 as well as bispecific antibodies, pharmaceutical compositions with the same, and use of these to treat disease (Abstract).  They state that bispecific antibodies with one arm that binds a tumor antigen, one arm that binds CD3 on T cells, and an Fc region leads to a complex of T cells, tumor cells and effectors cells that binds the antibody, leading to tumor cell killing (0005).  With respect to the bispecific antibody structure they teach, they state that the antibody comprises a heavy chain of the IgG1 class (0053).  This would be human IgG1 in a humanized antibody, which their bispecific antibody can be to avoid HAMA responses in patients (0450).  The light chains can also be human or humanized (0450).  Each heavy chain can be combined with a lambda or kappa light chain (0053) and so both are obvious here.  They state that the bispecific antibody comprises a first binding region comprises a VH of SEQ ID NO. 6 and a VL of SEQ ID NO. 10 and a second binding region with a VH of SEQ ID NO. 29 and VL of SEQ ID NO. 30 (0460).  Their SEQ ID NO. 6 is identical to instant SEQ ID NO. 6.  Their SEQ ID NO. 10 is identical to instant SEQ ID NO. 7.  Their SEQ ID No. 29 is identical to instant SEQ ID NO. 13.  Their SEQ ID Nos. 30 and 40 are identical to instant SEQ ID NO. 14.  Thus, they teach a bispecific antibody as in the instant claims.  In said antibody, at least one of the first and second heavy chains is human IgG1 with L234F, L235E and D265A and the first heavy chain has F405L when the second heavy chain has K409R (0460).  This antibody will bind human CD20 with their SEQ ID Nos. 29-30 (0490-0491).  SEQ ID Nos. 6 and 10 allow for human CD3 binding (0063 and 0072-0080).  They teach a pharmaceutical composition comprising said bispecific antibody and a carrier (0014).  
Their antibody can be used to treat any cancer in which effector mechanisms of CTLs are desired (0546 and 0549).  Thus, the antibody can be administered to humans (0017 and 0546).  The bispecific antibody can be used to treat a B cell lymphoma (0549).  The dosages and regimens for the antibody can be determined by the persons skilled in the art (0550).  A physician having ordinary skill in the art can determine effective amounts of the pharmaceutical composition, including starting doses of the antibody at levels lower than required in order to achieve the desired therapeutic effect and gradually increase the dosage until the effect is achieved (0551).  Administration of the antibody can be subcutaneous (0554).  
Van Den Brink does not teach use of their bispecific antibody to treat DLBCL specifically.
This deficiency is remedied by Genmab, who posted a clinical trial describing use of their antibody epcoritamab (GEN3013). 
Genmab teaches use of GEN3013 to treat patients with relapsed or refractory B-cell lymphoma (Title).  The brief summary makes clear that epcoritamab binds CD20 and CD3 and it is to be used against diffuse large B-cell lymphoma (Pg. 2).  This announcement also shows that epcoritamab was well-known in the prior art before filing of the instant application and thus one of ordinary skill in this art not only has access to this molecule but can and would determine that it has the variable regions/CDRs of Van Den Brink above.  They state that the antibody will be administered in cycles of four weeks (28 days) (Pg. 3, Arms and interventions).  The relapse or refractoriness can be following rituximab treatment with or without chemotherapy (Pg. 5, Eligibility Criteria).  
Thus, based on the teachings of Genmab, it would have been obvious to apply the antibody of Van Den Brink, which is a genus encompassing epcoritamab to the treatment of DLBCL.  Both antibodies have the same functions and so use of the species of Genmab in the method of Van Den Brink against DLBCL would have been obvious to one of ordinary skill in this art.  It amounts to no more than use of a known antibody against a disease it was known to treat in a method defined for its genus of antibodies by Van Den Brink.  Thus, the DLBCL target of instant claims is obvious.
With respect to the sequences of claims 78 and 81, all of these appear to be inherent to epcoritamab based on Applicant’s response to the species election and the claims covered by said election.  Thus, they will be in the antibody used against DLBCL above.  
With respect to the regimen used to treat DLBCL with the bispecific antibody above such as epcoritamab, the general structure of the regimen of instant claims is known in the prior art.
Chu teaches methods of dosing for the treatment of B cell proliferative disorders/cancers with anti-CD20/anti-CD3 bispecific antibodies, like the antibody of instant claims (Abstract).  They state that such antibodies can cause cytokine-driven toxicities (0003).  Thus they state a need for dosing method that achieves more favorable benefit-risk profile (0004).  They teach a method of treating B cell cancers comprising administering to the subject the bispecific antibody in a dosing regimen with at least two dosing cycles wherein the first cycle comprises a first, second, and third dose of the antibody wherein the first does is between 0.056mg-12.5mg, the second dose is between 0.0125mg-20mg and the third dose is 0.05mg to 50mg (0007), wherein the first two doses are less than the third and wherein the second dosing cycle has one dose equal to or greater than the third dose above, between 0.05mg-50mg (0007).  The dose ranges clearly encompass the doses of instant claims at each priming, intermediate, and maintenance doses.  A dose of 0.08mg can be used (0007).  The first, second and third doses above can be given on days 1, 8, and 15 of the first dosing cycle (0008).    There can be up to 14 additional cycles to the two above (0010).  The drug can be given every 7, 14, 21 or 28 days (0010) and so is known to be given once a week, once every two weeks, and one a month.  The bispecific antibody can treat DLBCL (0018) via subcutaneous administration (0020).  Said antibody can be given simultaneously with additional therapeutic agents (0120).  
Thus, the parameters of Applicant’s treatment regimen of instant claims for the bispecific antibody were already established in the prior art.  It is merely a case of optimization of these known parameters within known ranges to identify best dose and interval of dosing for a particular patient.  This is within the skill of one of ordinary skill in this art.
With respect to all doses and intervals of administration of all drugs recited in the instant claims, all are result effective variables since they will affect the outcome of the therapy, how well said combination therapy functions to treat the target cancer.  Therefore, they will all be identified by one of ordinary skill in this art using routine optimization.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, all doses and intervals of administration of the instant claims will be identified by the practitioner using routine methods and so are obvious here.  
In further support of these facts, the examiner cites the following.
Van Den Brink above states that one of ordinary skill can find an effective dose of drug.
Sircar teaches a treatment regimen including frequency of dosing and duration of treatment may be determined by the skilled practitioner (Column 158, Paragraph, fourth).  
Kettle teaches that where a combination therapy is administered sequentially or separately, the interval between the sequential doses may be judged by a skilled practitioner (Column 22, Paragraph, third).  
Thus, it is clear that all doses and intervals of dosing, and number of doses of each composition are result effective variables and can be determined by one of ordinary skill in this art with only routine experimentation.  Thus, all said values and parameters in the instant claims are obvious.
None of the authors above teaches combining the bispecific antibody with gemcitabine and oxaliplatin (GemOx) to treat DLBCL.
This deficiency is remedied by the art below.
Mounier teaches combination of rituximab (anti-CD20 antibody) with gemcitabine and oxaliplatin in patients with refractory or relapsed DLBCL (Title).  They state that gemcitabine was given at 1000 mg/m^2 and oxaliplatin given at 100 mg/m^2 every 15 days for at least four cycles to establish partial response (Pg. 1727, Column 1, Paragraph, second).  Thus, again, the basic treatment regimen of instant claims is known for the two chemotherapeutic agents and is even used with another anti-CD20 antibody.  Therefore, it would have been obvious to use the doses and intervals of Mournier for the two drugs against DLBCL when using immunotherapy with them.  Also, it would have clearly been obvious to combine them with epcoritamab or any bispecific CD20/CD3 antibody since all are taught in the prior art to be used to treat DLBCL. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). By the same logic it is equally obvious to combine three agents taught to treat DLBCL into one regimen to treat DLBCL since all are taught for the same purpose in the art.  Also, it provides the advantage of more aggressively treating the cancer with drugs of different mechanisms of action.  
Engelberts supports this conclusion.
Engelberts teaches bispecific antibodies against CD3 and CD20 (Abstract) and that they can be given with GemOx which is gemcitabine and oxaliplatin (Pg. 95-96, Paragraph, spanning).  
Thus, the combotherapy of instant claims is obvious.  It is noted that GemOx is given by intravenous injection as taught by Knudsen at 0197.  Thus, such administration route is obvious.
None of the authors above teaches use of the bispecific antibody on double-hit DLBCL.
This is remedied by Albertson.
Albertson teaches double hit DLBCL that has been treated prior with a CD20-targeted agent (0270).  Thus, it was known in the art that double hit DLBCL existed and that it could be treated with CD20-targeting agents.  Indeed, this would be obvious for any CD20+ DLBCL since they have the target protein of the bispecific antibody above.  Therefore, it is clearly obvious from the prior art and knowledge of the bispecific antibody’s mechanism of action that CD20+ double Hit DLBCL can be treated with the obvious method supra.
Thus, the combined teachings above clearly render all the instant claims above obvious.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52, 54-64, 66-79, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10407501 in view of Van Den Brink (US2016/0333095, published 11/17/2016) in view of Genmab (NCT03625037, published 08/10/2018), Chu (US2018/0134798, published 05/17/2018), Sircar (US7375118, published 05/20/2008), and Kettle (US10273227, published 04/30/2019), Mounier (Haematologica, Vol. 98, No. 11, Pg. 1726-1731, 2013), Engelberts (WO2016/110576, published 07/14/2016), Knudsen (US2016/0199399, published 07/14/2016), and Albertson (US2022/0088070, priority to 11/30/2018). 
The combined teachings of the art above renders all instant claims above obvious.  All reasons for this in the 103 are incorporated here.  Addition of the patented claims only further supports this obviousness.
The patented claims are drawn to anti-CD3 antibodies which have the CDRs of the CD3 binding arm of instant claims and so the patented claims are a genus of the instant claims’ antibody.  See for example patented claim 8 and the recitation of SEQ ID NO. 10 and 6 which match instant SEQ ID NO. 7 and 6 respectively.  Thus, combining the patented claims with the art above clearly leads one of skill to all of the instant claims for the reasons and advantages supra in the 103 rejection.  Thus, the instant claims are rejected here.

Claims 52, 54-64, 66-79, and 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 13, 28, 54-66 and 68 of copending Application No. 17/314946 in view of Van Den Brink (US2016/0333095, published 11/17/2016) in view of Genmab (NCT03625037, published 08/10/2018), Chu (US2018/0134798, published 05/17/2018), Sircar (US7375118, published 05/20/2008), and Kettle (US10273227, published 04/30/2019), Mounier (Haematologica, Vol. 98, No. 11, Pg. 1726-1731, 2013), Engelberts (WO2016/110576, published 07/14/2016), Knudsen (US2016/0199399, published 07/14/2016), and Albertson (US2022/0088070, priority to 11/30/2018). 
The combined teachings of the art above renders all instant claims above obvious.  All reasons for this in the 103 are incorporated here.  Addition of the copending claims only further supports this obviousness.
The copending claims are drawn to a genus of treatment method that encompasses the species of instant claims.  Copending claim 1 treats B-NHL with the antibody of instant claims and this NHL can be DLBCL (claim 2).  Copending claims 54-55 provide further details over the bispecific antibody structure which matches the instant claims’ antibody.  Copending claim 68 names the antibody as epcoritamab which can be used in the instant methods.  
Thus, the combined teachings of the art and copending claims render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642